Citation Nr: 0918149	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-27 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and R.V.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 
December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Veteran appeared at a hearing before the undersigned 
Veterans Law Judge in March 2009.  Evidence pertinent to the 
matter on appeal was received contemporaneously with the 
veteran's March 2009 Board hearing, and the Veteran has 
waived initial RO consideration of this evidence.


FINDING OF FACT

Competent medical evidence links the Veteran's Parkinson's 
disease to his military service and exposure to Agent Orange.


CONCLUSION OF LAW

Parkinson's disease was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has Parkinson's disease as a 
result of exposure to Agent Orange during service in Vietnam.

In light of the favorable decision to grant the claim of 
entitlement to service connection for Parkinson's disease, 
any deficiency as to the Veterans Claims Assistance Act of 
2000 (VCAA) is rendered moot.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Service connection may be presumed (under 38 C.F.R. § 
3.307(a)(6) and 38 C.F.R. § 3.309(e)) for residuals of Agent 
Orange exposure by showing two elements.  First, a veteran 
must show service in the Republic of Vietnam during the 
Vietnam War era.  38 C.F.R. § 3.307(a)(6).  Second, the 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).

Personnel records reveal that the Veteran served in Vietnam 
from January 1969 to January 1970.  While the Veteran has 
shown service in Vietnam in this case, the Board notes that 
Parkinson's disease is not one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  As such, the provisions of 
38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e) can not be 
used as a basis to grant service connection in this case.

While the presumptive basis for the granting of service 
connection for Parkinson's disease can not be used in this 
case, this does not end the Board's analysis of whether the 
Veteran is otherwise entitled to service connection for 
Parkinson's disease.

Notwithstanding the aforementioned provisions relating to 
presumptive service connection relating to Agent Orange 
exposure, the Veteran is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service treatment records reveal no complaints or findings 
related to any neurological disability.  The Veteran's 
December 1969 service discharge examination reflects that the 
Veteran's neurologic system was clinically evaluated as 
normal.  The Veteran was born in May 1947, and medical 
records state that he was diagnosed with Parkinson's disease 
at age 43 (the Veteran's claim form lists the date as being 
January 1990).

In correspondence dated in April 2007, the Veteran's private 
physician (P.T., M.D), an Associate Professor of Neurology at 
a University Medical Center, stated, in pertinent part, as 
follows:

Given that [the Veteran] had early onset 
of Parkinson's disease with symptoms 
beginning at age 43, that seems more than 
likely that an environmental cause could 
be a factor such as occurred during your 
time in Vietnam.  [The Veteran's] 
exposure to pesticides/herbicides in the 
form of Agent Orange increases the risk.  
There is increasing data showing exposure 
to environmental toxins such as these 
that may increase the chance of 
developing Parkinson's.

The virtue of [the Veteran's] exposure 
and age of onset would support more 
likely than not that your exposure to 
Agent Orange could be a cause of your 
Parkinson's disease.

In considering Dr. T's April 2007 letter, the Board notes 
that Dr. T has been an Associate Professor of Neurology at a 
major University Medical Center for more than a decade.  In 
this regard, it is clear from reading the April 2007 letter 
that Dr. T's opinion was based in part upon a review of 
current medical studies and medical literature (a review of 
Dr.T's curriculum vitae reveals that he has researched and 
published extensively in the field of Parkinson's disease).  
Further, Dr. T also noted facts of the Veteran's specific 
case, such as the early onset of his Parkinson's disease.

Interestingly, the Board observes that the claims file also 
contains a letter from Dr. T pertaining to the Veteran that 
was written in November 1997, long before the Veteran had 
even submitted his claim of service connection for 
Parkinson's disease.   In the November 1997 letter, Dr. T 
noted that there was "no clear secondary cause for [the 
Veteran's Parkinson's disease] other than pesticide exposure 
from working on a farm when young and exposure to defoliants 
in Vietnam in 1969."  In other words, not only has Dr. T 
clearly been familiar with the Veteran's medical history for 
over a decade, but Dr. T has consistently asserted that 
exposure to Agent Orange has been a contributing factor to 
the Veteran's development of Parkinson's disease.

Also of record is a May 2008 letter from C.R., MD, Ph.D., 
that referenced the Veteran's name in the opening paragraph.  
Dr. R. indicated that he had undertaken a study analyzing a 
possible link between exposure to Agent Orange and Vietnam 
Veterans who had developed Parkinson's disease.  Dr. R. noted 
that among the study population (110 Vietnam Veterans who 
were deployed to Vietnam between 1967 and 1973), early onset 
Parkinson's disease was common.  Dr. R. essentially stated 
that the connection between military service and Parkinson's 
disease (among those such as the Veteran, who had early onset 
Parkinson's disease and exposure to Agent Orange in Vietnam) 
was not coincidental, but likely represented an increased 
risk of Parkinson's disease.

Dr. T's April 2007 letter, in the Board's view, has high 
probative value.  The Board again notes that Dr. T is an 
Associate Professor of Neurology at a major University 
Medical Center and is clearly familiar with the Veteran's 
medical history.  Further, in referencing the early onset of 
the Veteran's Parkinson's disease, Dr. T has provided a 
rationale for his opinion.  Moreover, while it is unclear 
whether the Veteran was one of his study participants, the 
May 2008 letter from Dr. R. (a physician with a PhD in 
Neurobiology) is consistent with the opinion and rationale 
provided by Dr. T.

In short, there is competent medical evidence causally 
relating the Veteran's Parkinson's disease to his military 
service.  While it may be argued that the competent evidence 
is in equipoise as to whether the Veteran has Parkinson's 
disease related to his military service, in such cases, doubt 
is resolved in the Veteran's favor, 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), and service 
connection for Parkinson's disease is warranted.


ORDER

Service connection for Parkinson's disease is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


